  8:20-cv-00490-RGK-PRSE Doc # 6 Filed: 12/17/20 Page 1 of 2 - Page ID # 22




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

WALTER H. HOLLOWAY,                                          8:20CV490

                    Plaintiff,
                                                         MEMORANDUM
       vs.                                                AND ORDER

MIKE FAHEY, Mayor of Omaha -
Nebraska; VERIZON, AT&T,
TRACPHONE, BOOST, T-MOBILE,
and MARK LLOYD, Decease,

                    Defendants.


      On November 24, 2020, the court ordered Plaintiff, Walter H. Holloway (aka
Walter H. Meredith Holloway), to show cause within 21 days why the court should
not impose the following filing restrictions:

       1.     Plaintiff, while appearing pro se, will be limited to filing one case in
forma pauperis in the federal district court for the District of Nebraska per month.
This limitation will not prohibit Plaintiff from proceeding as a proponent in any civil
claim in this district with the representation of an attorney, nor will it prohibit
Plaintiff from defending himself in any criminal or civil litigation brought against
him in this district. This limitation will operate prospectively only.

       2.      Every new pro se complaint submitted to the Clerk of the Court by
Plaintiff that is not accompanied by payment of the court’s filing and administrative
fees shall be referred to the Supervising Pro Se Judge, Richard G. Kopf, or his
successor, for review before filing, and the Clerk of the Court is directed not to file
any such case until this review has been completed. The Supervising Pro Se Judge
shall review any such tendered complaint to determine if it may be filed in
compliance with the foregoing limitation, or if it should be returned to Plaintiff
without filing. A record of any such submission and return shall be maintained by
  8:20-cv-00490-RGK-PRSE Doc # 6 Filed: 12/17/20 Page 2 of 2 - Page ID # 23




the clerk in the CM/ECF system under the “PS” designation or as otherwise directed
by the Supervising Pro Se Judge.

      To date, Plaintiff has not made the required good cause showing.

      Accordingly,

       IT IS ORDERED that the filing restrictions set forth above are imposed in this
court as of the date of this order.

      Dated this 17th day of December, 2020.

                                             BY THE COURT:


                                             Richard G. Kopf
                                             Senior United States District Judge




                                         2
